Case: 18-50094      Document: 00514568167         Page: 1    Date Filed: 07/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 18-50094
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                      July 24, 2018
                                                                       Lyle W. Cayce
BRANDI K. STOKES,                                                           Clerk


              Plaintiff - Appellant

v.

CHRISTOPHER LANCE CORSBIE; UNITED STATES OF AMERICA,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CV-116


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM:*
       The Appellant files to appeal the remand of the suit against Christopher
Corsbie.
       Because the district court remanded for the reason that the removal
conflicts with orders of the state court and involves domestic relations, and




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50094    Document: 00514568167     Page: 2   Date Filed: 07/24/2018



                                 No. 18-50094
thus declining to take federal jurisdiction, the appeal will be dismissed because
that judgment may not be appealed. See 28 U.S.C. § 1447(d).
      DISMISSED.




                                       2